In so far as the majority opinion holds that the fiscal court of a county may issue bonds to fund the accumulated floating indebtedness of a county without a vote of the people, and that such indebtedness is not subject to the limitations imposed by section 158 of the Constitution, I must dissent. My views on these questions are set forth in the dissenting opinion this day filed in the case of City of Frankfort v. Fuss, 235 Ky. 143, 27 S.W.2d ___.
Chief Justice THOMAS and Judge DIETZMAN concur in this dissent.